 

   
  
   

 

 

y AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case F i i. E Ls

 

UNITED STATES DISTRICT CouURT —- AVE #4 2019

SOUTHERN DISTRICT OF CALIFORNIA CLERK. U.8. OISTRICT COURT
SQUTHERN OISTRIGT OF CAL ORN
roy!

 
 
 

 

UNITED STATES OF AMERICA JUDGMENT IN ACR
Vv. (For Offenses Committed On or After November IY 1987)

HERNAN CAMACHO-ORTIZ (1)
Case Number: 3:19-CR-01805-JLS

 

Chandra Leigh Peterson
Defendant’s Attorney

USM Number

TC} -

THE DEFENDANT:

pleaded guilty to count(s) 1 of the Information

L] was found guilty on count(s)

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Title and Section / Nature of Offense Count
18:1544 - Misuse Of Passport (Felony) 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

L] The defendant has been found not guilty on count(s)

 

"| Count(s) is dismissed on the motion of the United States.

 

L] Assessment :

[] JVTA Assessment*: $

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

No fine C] Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

August 9, 2019

Date of Imposition of ,
Cee ewe E Ao

ON. JANIS L. SAMMARTINO
UNITED STATES DISTRICT JUDGE
r

 

 

&
\ AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: HERNAN CAMACHO-ORTIZ (1) Judgment - Page 2 of 2
CASE NUMBER: 3:19-CR-01805-JLS

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
Time served

OO

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
Ol at A.M. on

 

 

 

C) as notified by the United States Marshal.

The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

LI onor before

C) asnotified by the United States Marshal.

Ol asnotified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

at

Defendant delivered on to

 

, with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

3:19-CR-01805-JLS
